United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________

No. 20-5168                                                      September Term, 2020
                                                                               1:20-cv-01221-UNA

                                                           Filed On: October 30, 2020
Brud Rossmann, Esquire,

               Appellant

       v.

Lennert Leader, et al.,

               Appellees

               ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Henderson and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                      Judge

                                       JUDGMENT

         This appeal was considered on the record from the United States District Court for the
District of Columbia and on the brief and appendix filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed May 27, 2020, be
affirmed. Appellant has not demonstrated that the district court abused its discretion in
dismissing the complaint for failure to comply with Federal Rule of Civil Procedure 8(a), which
requires “a short and plain statement of the grounds for the court’s jurisdiction,” and “a short
and plain statement of the claim showing that the pleader is entitled to relief.” See Ashcroft v.
Iqbal, 556 U.S. 662, 677-78 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-69 (D.C. Cir. 2004).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any
timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C.
Cir. Rule 41.

                                          Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk